UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported):May 14, 2010 INX Inc. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-31949 Commission file number 76-0515249 (I.R.S. EmployerIdentification No.) 11757 Katy Freeway Houston, Texas 77079 (Address of Registrant’s principal executive offices) (713) 795-2000 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 14, 2010, INX Inc. (the “Company”) issued a press release announcing that it will not file its Form 10-Q for the fiscal first quarter ended March 31, 2010 by May 17, 2010 and, accordingly, the Company intends to file a Form 12b-25 with the Securities and Exchange Commission. As previously announced on March 25, 2010, during the process of closing its books for 2009, the Company identified errors in the application of EITF 00-21, including the identification of and accounting for deliverables under multi-element arrangements, including the treatment of individual product items as separate deliverables under multi-element arrangements, and the Company's application of the residual method of revenue recognition for such multi-element arrangements.The Company is in the process of evaluating and quantifying the effect of these errors on the timing of revenue recognized in its current and previously issued financial statements. The Company is working diligently on this matter and intends to file its Form 10-Q as soon as practicable. A copy of this press release is attached hereto as Exhibit 99.1.In accordance with General Instruction B.2. of Form 8−K, the information contained in this Current Report on Form 8−K, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that Section. Such information shall not be incorporated by reference in any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit Number Description Press Release, dated May 14, 2010. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INX Inc. Date: May 14, 2010 By: /s/Brian Fontana Brian Fontana Chief Financial Officer 2 EXHIBIT INDEX Exhibit Number Description Press Release, dated May 14, 2010. 3
